DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claims in the current application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claims 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claims in the current application.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,607,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the patent is narrower in scope and would anticipate the claim in the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alkov et al. (U.S. Patent Application Publication 2014/0358922) in view of Mengle et al. (U.S. Patent Application Publication 2019/0019094).
As per claims 1, 11 and 20, Alkov et al. discloses:
A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the data processing system to implement a proximity based candidate answer pre-processor engine that outputs a sub-set of candidate answers to a question and answer (QA) system (Figure 5), the method comprising:
receiving, by the proximity based candidate answer pre-processor engine, a lexical answer type (LAT), an entity specified in an input natural language question, and an ontology data structure representing a corpus of natural language content (Alkov para 78 “The input question 510 is analyzed in accordance with phase 520 of the pipeline 500 described above to extract features/attributes of the input question 510. For example, through the analysis performed in phase 520, various features including the focus, lexical answer type (LAT), the question classification (QClass), and question sections (QSection) features may be extracted and analyzed.”  Pipeline 500 is the pre-processor engine.  The pipeline is proximity based because para 79 says the pipeline uses clustering.  Applicant’s entity is Alkov’s focus.  Alkov refers to the LAT and focus collectively as features/attributes, see para 78.) ; 
identifying, by the proximity based candidate answer pre-processor engine, a set of candidate answers having associated nodes in the ontology data structure that are within a predetermined proximity of a node corresponding to the entity (Alkov para 86-87 “The extracted features/attributes may be used as input to a clustering algorithm that associates the input question 510 with a particular cluster within a plurality of clusters, That is, if the question's features/attributes are close enough to one or more clusters, the question and its features/attributes are then associated with the one or more clusters. The determination of whether the question's features/attributes are “close enough” may be measured according to one or more thresholds defining what is “close enough.”… the training clusters indicate the types of questions that the QA system has been trained to recognize and answer to a satisfactory degree…. these questions were used to train the QA system by adjusting its operation to provide satisfactory answering capability for these types of questions and thus, is likely to generate answers to similar questions during runtime with a high measure of confidence.”  The ontology data structure is the training question and their associated answers.  The Candidate answers are the answers associated with the training data.  So, when the original question is “close enough” to a cluster of training questions then the original question is “close enough” to a candidate answer.  This close enough measurement is done for the features/attributes taught by Alkov, these features/attributes include focus which is Applicant’s entity, see above and Alkov para 86) ; 
identifying, by the proximity based candidate answer pre-processor engine, a sub- set of candidate answers in the set of candidate answers having an entity type corresponding to the LAT (Alkov para 96 “if a user wants to increase/decrease the number of questions of a particular type, category, or having features/attributes of a particular type, in either the training or testing question sets 592 or 594, the user may modify the thresholds so as to increase/decrease the likelihood that candidate questions from the question pool 502 directed to the particular question type, category, or having features/attributes of a particular type, etc., are selected for inclusion in the training/testing question sets 592, 594.”  Decreasing the training clusters available based on type of question, is making it so a subset of training clusters are selected based on entity type corresponding to the LAT.) ; and 
outputting, by the proximity based candidate answer pre-processor engine, to the QA system, the sub-set of candidate answers as a final sub-set of candidate answers to the input natural language question for evaluation and selection of a final answer to the input natural language question (Alkov para 74 “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 570 which may compare the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question… From the ranked listing of candidate answers, at stage 580, a final answer and confidence score, or final set of candidate answers and confidence scores, may be generated and output to the submitter of the original input question.”).
Alkov et al. fails to disclose but Mengle et al. in the same field of endeavor teaches:
wherein the ontology data structure comprises a graph of nodes representing entities and edges connecting nodes, where the edges represent relationships between connected entities (Figure 1 and Paragraph [0020])
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, computer program product and apparatus of Alkov et al. with the graph of nodes and edges disclosed by Mengle et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
Claim 11 is directed to a computer program product containing instructions to cause a computer to execute the method of claim 1, so is rejected for similar reasons.
Claim 20 is directed to the apparatus for executing the method of claim 1, so is rejected for similar reasons.

As per claims 2 and 12, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 1 and 11 above. Alkov et al. in the combination further discloses:
the input natural language question comprises a plurality of entities and wherein the entity specified in the input natural language question is part of a sub-set of anchor entities in the plurality of entities, and wherein anchor entities are entities having an entity type that has been previously identified to provide accurate results in generating candidate answers for input natural language questions (Alkov para 86-87 “if the question's features/attributes are close enough to one or more clusters, the question and its features/attributes are then associated with the one or more clusters. The determination of whether the question's features/attributes are “close enough” may be measured according to one or more thresholds defining what is “close enough.”… set of training clusters are generated, and may be stored in the clusters data structure 596, where the training clusters indicate the types of questions that the QA system has been trained to recognize and answer to a satisfactory degree. That is, these questions were used to train the QA system by adjusting its operation to provide satisfactory answering capability for these types of questions and thus, is likely to generate answers to similar questions during runtime with a high measure of confidence.”  The anchor entities are the “features/attributes” that are compared with the features of the cluster questions.) .

As per claims 3 and 13, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 2 and 12 above. Alkov et al. in the combination further discloses:
the entity types associated with anchor entities are specified in a configuration data structure of the proximity based candidate answer pre-processor engine, and wherein the entity types of anchor entities are specified either manually by a user or are automatically identified based on a machine learning process (Alkov para 87 “the training clusters indicate the types of questions that the QA system has been trained to recognize and answer to a satisfactory degree. That is, these questions were used to train the QA system by adjusting its operation to provide satisfactory answering capability for these types of questions…”  The types of questions, which is also the type of entities in the question, is learned using training questions and clustering which is a machine learning process.  Alkov fig 5 and para 96 also shows user feedback to specify types of questions for clustering.).

As per claims 4 and 14, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 2 and 12 above. Alkov et al. in the combination further discloses:
the entity types associated with anchor entities are specified in a configuration data structure of the proximity based candidate answer pre-processor engine, and wherein the method further comprises: performing, by the proximity based candidate answer pre-processor engine, a data driven machine learning operation on training natural language questions to learn strengths of relationships between entity types of entities in the training natural language questions and entities specified in correct answers to the training natural language questions (Alkov para 87 “the training clusters indicate the types of questions that the QA system has been trained to recognize and answer to a satisfactory degree. That is, these questions were used to train the QA system by adjusting its operation to provide satisfactory answering capability for these types of questions…”) ; 
selecting, by the proximity based candidate answer pre-processor engine, a set of entity types having strengths equal to or greater than a threshold strength as entity types for anchor entities (Alkov para 87 “these questions were used to train the QA system by adjusting its operation to provide satisfactory answering capability for these types of questions and thus, is likely to generate answers to similar questions during runtime with a high measure of confidence.”); and 
storing the selected set of entity types as an anchor entity configuration data structure in the proximity based candidate answer pre-processor engine (Alkov para 87 “The clusters are defined in accordance with common features/attributes for the various questions associated with the cluster, e.g., common category, classification, attribute scores, etc. The particular questions and their corresponding features/attributes may be stored in the training question set 592 and may have an associated identifier or link to the cluster(s) in the clusters data structure 596 with which the questions are associated.”).

As per claims 5 and 15, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 2 and 12 above. Alkov et al. in the combination further discloses:
the identifying operations are performed for each anchor entity in the sub-set of anchor entities, and wherein outputting the sub-set of candidate answers to the QA system comprises aggregating the sub-sets of candidate answers generated for each anchor entity to generate the final sub-set of candidate answers (Alkov para 74 “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 570 which may compare the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question. The hypotheses/candidate answers may be ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as “candidate answers”). From the ranked listing of candidate answers, at stage 580, a final answer and confidence score, or final set of candidate answers and confidence scores, may be generated and output to the submitter of the original input question.”).

As per claims 8 and 18, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 1 and 11 above. Alkov et al. in the combination further discloses:
performing, by the QA system, evidence based confidence scoring of each of the candidate answers in the final sub-set of candidate answers (Alkov fig 5 evidence scoring 550); 
ranking, by the QA system, the candidate answers in the final sub-set of candidate answers based on confidence scores associated with the candidate answers (Alkov fig 5 ranking confidence scores 570); 
selecting, by the QA system, a final candidate answer as an answer to the input natural language question based on the ranking of the candidate answers (Alkov para 74  570 which may compare the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question.”  Select an answer in Alkov fig 5 580 based on rankings and confidence.); and 
outputting, by the QA system to an originator system that provided the input natural language question, the final candidate answer as the answer to the input natural language question (Alkov fig 5 final answer output 580.).

As per claims 9 and 19, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 8 and 18 above. Alkov et al. in the combination further discloses:
the input natural language question comprises a plurality of entities and wherein a confidence score weight value associated with candidate answers generated based on the entity is set according to a determined strength of the entity, the strength of the entity is determined based on an evaluation, during training of the proximity based candidate answer pre-processor engine using training natural language questions, of relationships between an entity type of the entity to entities specified in correct answers to the training natural language questions, and performing evidence based confidence scoring of each of the candidate answers comprises applying the confidence score weight value to confidence score calculations for the candidate answers  (Alkov para 74 “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 570 which may compare the confidence scores and measures, compare them against predetermined thresholds, or perform any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the answer to the input question.”).

As per claim 10, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claim 8 above. Alkov et al. in the combination further discloses:
the QA system and the proximity based candidate answer pre-processor engine are implemented on different data processing systems (Alkov para 114 “may be implemented as software instructions loaded into one or more storage devices associated with one or more data processing systems and executed by one or more processing units of these one or more data processing systems.”).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alkov et al. (U.S. Patent Application Publication 2014/0358922) and Mengle et al. (U.S. Patent Application Publication 2019/0019094) in view of Kannan et al. (U.S. Patent Application Publication 2009/0125872).
As per claims 6 and 16, the combination of Alkov et al. and Mengle et al. teaches all of the limitations of claims 1 and 11 above. The combination fails to disclose but Kannan et al. the same field of endeavor teaches:
the predetermined proximity specifies a nodal distance from the node corresponding to the entity (Paragraph [0123] – distance between nodes is calculated by counting the number of edges between them).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, computer program product and apparatus of Alkov et al. and Mengle et al. with the nodal distance calculations of Kannan et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 7 and 17, the combination of Alkov et al., Mengle et al. and Kannan et al. teaches all of the limitations of claims 6 and 16 above. Alkov et al. in the combination further discloses:
the proximity based candidate answer pre-processor engine operates with regard to a plurality of domains of input natural language questions, and wherein there are different tunable proximity configuration parameters for at least two of the domains in the plurality of domains (Alkov para 105 “during training of the QA system, clustering is performed on the training questions to generate training clusters associated with different question domains, e.g., topics, areas of interest, question subject matter categories, or the like.”  Alkov para 95-96 “A second threshold may be defined that indicates a maximum distance away from the training cluster centers beyond which the candidate testing question is determined to be too dissimilar from the training questions to be likely to be answered correctly by the trained QA system… the user may modify the thresholds so as to increase/decrease the likelihood that candidate questions from the question pool 502 directed to the particular question type, category, or having features/attributes of a particular type, etc., are selected for inclusion in the training/testing question sets 592, 594.”).

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677